[As amended by order of the Supreme Court May 24, 1984, modifying the dissenting opinion.]
Per Curiam.
By order dated September 9, 1983, this court denied petitioner's request for the issuance of an alternative writ of mandamus directing respondents to cause a partisan primary election for the office of United States Senator to be held on a date between October 4 and 11, 1983, or in the alternative an alternative writ of mandamus directing respondents to establish a special 5-day filing *95and withdrawal period for candidates commencing September 26, 1983. The foregoing request was occasioned by the death of Senator Henry M. Jackson. In denying this request, our order indicated that an explanatory opinion would follow. Immediately following the entry of the order, however, the Washington State Legislature enacted Senate Bill 4279, 48th Legislature (1983), which provided for a primary election to be held on October 11, 1983. This legislation resolved all issues raised in this case. An opinion discussing these issues under prior law would have no precedential significance. We have therefore concluded that it is unnecessary to file an explanatory opinion.